DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 1 and 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the composition is homogenous and to what degree the composition is free of air such that one would be able to determine how the claimed invention differs from other compositions that are homogenous and free of air.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2009/0246151, Oct. 1, 2009) in view of Perla et al. (US 4,020,154, Apr. 26, 1977).
LeBlanc et al. disclose a process for preparing a dentifrice composition comprising: a) preparing a fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile) comprising: i) one or more fatty amphiphiles selected from the group consisting of cetyl alcohol and stearyl alcohol and combinations thereof, ii) one or more dispersing surfactants, and iii) one or more solvents, b) providing one or more swelling 

	However, Perla et al. disclose degassing or deaeration of dentifrices (col. 1, lines 6-7). The presence of air bubbles affect the density, flowability, stiffness, extrusion properties, stability, and transparency or visual clarity of dentifrices (col. 1, lines 27-36). 
It would have been prima facie obvious to one of ordinary skill in the art to have deaerated the composition of LeBlanc et al. since air bubbles affect the density, flowability, stiffness, extrusion properties, stability, and transparency or visual clarity of dentifrices as taught by Perla et al. 
In regards to instant claim 1 reciting a “cold” dispersible fatty amphiphile, LeBlanc et al. disclose wherein the dispersing surfactant and solvent are added to the fatty amphiphile after it has been cooled to form the fatty amphiphile dispersion. Therefore, it would have been obvious to one of ordinary skill in the art that the fatty amphiphile dispersion is “cold.” 
In regards to instant claim 1 reciting wherein the composition is not heated above 30ºC, “the composition” in the claim refers to a composition comprising water, cold dispersible fatty amphiphile, fluoride ion source, abrasive, peroxide source, and a secondary surfactant. LeBlanc et al. disclose wherein only the fatty amphiphile is heated and wherein no heat is required afterwards. Therefore, LeBlanc et al. do not disclose wherein a composition comprising water, fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile), fluoride ion source, abrasive, peroxide, and a swelling surfactant (i.e. secondary surfactant) is heated. 
prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claims 2 and 10 reciting about 5% to about 20% polymer, LeBlanc et al. disclose wherein oral carrier materials may also be added during the formation of the fatty amphiphile dispersion. Suitable oral carrier materials include thickening agents such as carboxyvinyl polymers and the thickening agent may be present from about 0% to about 15%. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the composition of LeBlanc et al. wherein the fatty amphiphile dispersion comprises about 0% to about 15% polymer. 
In regards to instant claim 9, the claim is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As such, since the product of instant claim 9 is obvious over the product of LeBlanc et al., the claim is obvious even if LeBlanc et al. did not disclose the claimed process. 
s 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2009/0246151, Oct. 1, 2009) in view of Perla et al. (US 4,020,154, Apr. 26, 1977) and further in view of Montgomery (WO 2011/053877, May 5, 2011).
The teachings of LeBlanc et al. and Perla et al. are discussed above. LeBlanc et al. and Perla et al. do not disclose wherein the composition comprises a sodium acrylate/sodium acryloyl dimethyl taurate copolymer.
	However, Montgomery discloses a composition comprising hydrogen peroxide and an oxidation-resistant thickened carrier comprising a 2-acrylamido-2-methylpropane sulfonic acid (AMPS) polymer. The composition thickened with an AMPS polymer is found to be unexpectedly stable, particularly with respect to viscosity and hydrogen peroxide concentration over time (¶ [001]). While a wide variety of thickening agents are available, there are very few that are capable of providing increased viscosity in compositions where oxidizing agents are present (¶ [004]). It is speculated that the pendant sulfonic acid moiety on the thickener polymer or copolymer contributes to the stability of the hydrogen peroxide (¶ [009]). Polymers synthesized from AMPS include sodium acrylate/sodium acryloyldimethyltaurate copolymer (¶ [0022]). 
	The composition of LeBlanc et al. comprises hydrogen peroxide and thickening agents. It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium acrylate/sodium acryloyldimethyltaurate copolymer into the composition of LeBlanc et al. since sodium acrylate/sodium acryloyldimethyltaurate copolymer is an effective thickening agent for compositions comprising hydrogen peroxide and sodium acrylate/sodium acryloyldimethyltaurate copolymer is capable of stabilizing hydrogen peroxide as taught by Montgomery. 

In regards to instant claims 3 and 11 reciting wherein the cold dispersible fatty amphiphile comprises 40% cetyl alcohol and 40% stearyl alcohol, LeBlanc et al. disclose wherein the fatty amphiphile is present in an amount of from about 5% to about 80% in the fatty amphiphile dispersion and wherein fatty amphiphiles include cetyl alcohol and stearyl alcohol. Therefore, it would have been obvious to one of ordinary skill in the art to have a fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile) comprising cetyl alcohol and stearyl alcohol in an amount within about 5% to about 80%. 
In regards to instant claim 3 and 11 reciting wherein the cold dispersible fatty amphiphile comprises about 10% sodium lauryl sulfate, LeBlanc et al. disclose wherein sodium lauryl sulfate is a swelling surfactant, wherein the swelling surfactant is present in an amount of about 0.01 to about 15%, and disclose in paragraph [0098] wherein the fatty amphiphile dispersion being free of swelling surfactant is preferably not but 
	 
Conclusion
Claims 1-16 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/           Primary Examiner, Art Unit 1612